DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 8-15 have been considered but are moot of new rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "planarizing the dielectric structures" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner has taken this to be “planarizing the linear dielectric structures”.  Claims 3-5 8 and 9 inherit these deficiencies due to their dependency.  Appropriate correction is required.
linear dielectric oxide structures" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner has taken this to be “linear oxide structures”.  Appropriate correction is required.

Claim Rejections - 35 U.S.C. 102 or 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Adachi et al. (Adachi) (WO 2014119537 A1 also published as TW 201442082 A1).

In regard to claim 1, Adachi (Figs. 13-20 and associated text and items) discloses a method of forming a semiconductor device (Fig. 20), comprising: forming linear dielectric structures (item 52) over isolation lines (item49) overlying conductive contact structures (item 46), the linear dielectric structures (item 52) separated from one another by trenches (trenches filled by items 51Aa plus 50 plus 51b, 51Aa plus 50 plus 51c) and laterally extending orthogonal to the isolation lines (item 49) and the conductive contact structures (item 46); forming conductive gate structures (items 51a, 51b, 51c) on exposed side surfaces of the linear dielectric structures (item 52) within the trenches (trenches filled by items 51Aa plus 48 plus 51b); forming linear oxide structures (item 50, silicon oxide) on exposed side surfaces of the conductive gate structures (items 51a, 51b) within the trenches; removing exposed portions of the isolation lines (item 49) to form isolation structures (item 49); forming semiconductive pillars (item 82) on exposed side surfaces of the linear oxide structures (item 50) and the isolation structures (item 49) within the trenches, the semiconductive pillars (item 82) in electrical contact with the conductive contact structures (item 46); and forming additional conductive contact structures (item 61) on upper surfaces of the semiconductive pillars (item 82).  Examiner notes that the Applicant has not given any criticality in regards to the order of the method is performed.
	It would have been obvious to modify the invention to include additional conductive structures for the purpose of an electrical connection, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 
USPQ 8).  
	In regard to claim 2, Adachi (Figs. 13-20 and associated text and items) discloses prior to forming the additional conductive contact structures (item 61): forming a dielectric oxide material (item 57) on exposed surfaces of the semiconductive pillars (item 82); forming additional conductive gate structures (items 56a, 56b) at least on exposed side surfaces of the dielectric oxide material (item 57) within the trenches; forming a sacrificial material (item 44) on exposed surfaces of the additional conductive gate structures (items 56a, 56b) and the dielectric oxide material (item 57); planarizing the dielectric structures, the conductive gate structures (items 51a, 51b, 51c), the linear oxide structures (item 52), the semiconductive pillars (item 82), the dielectric oxide material (item 57), the additional conductive gate structures (items 56a, 56b), and the sacrificial material (Fig. 16); recessing upper surfaces of the conductive gate structures (items 51a, 51b, 51c) and the additional conductive gate structures (items 56a, 56b); and forming a dielectric material at least on the recessed upper surfaces of the conductive gate structures (items 51a, 51b, 51c) and the additional conductive gate structures (items 56a, 56b).
	In regard to claim 3, Adachi (Figs. 13-20 and associated text and items) discloses wherein forming a dielectric oxide material (item 57) on exposed surfaces of the semiconductive pillars comprises: partially filling remaining portions of the trenches with the dielectric oxide material; and completely filling additional trenches extending orthogonal to the trenches with the dielectric oxide material.
	In regard to claim 4, Adachi (Figs. 13-20 and associated text and items) discloses wherein: forming a dielectric oxide material on exposed surfaces of the semiconductive pillars comprises: partially filling remaining portions of the trenches with the dielectric oxide material; (item 57) within the trenches comprises forming the additional conductive gate structures (items 56a, 56b) on the exposed side surfaces of the dielectric oxide material within the trenches and on additional exposed side surfaces of the dielectric oxide material within the additional trenches such that portions of the additional conductive gate structures laterally extend toward the conductive gate structures (items 51a, 51b, 51c).
	In regard to claim 5, Adachi (Figs. 13-20 and associated text and items) discloses wherein planarizing the dielectric structures, the conductive gate structures, the linear oxide structures, the semiconductive pillars, the dielectric oxide material, the additional conductive gate structures, and the sacrificial material comprises removing portions of the dielectric oxide material and the sacrificial material to form additional dielectric oxide structures and resist structures, respectively.
	In regard to claim 8, Adachi (Figs. 13-20 and associated text and items) discloses further comprising removing remaining portions of the sacrificial material after recessing the upper surfaces of the conductive gate structures to form openings between at least some of the additional conductive gate structures laterally neighboring one another.
	In regard to claim 9, Adachi (Figs. 13-20 and associated text and items) discloses wherein forming the dielectric material at least on the recessed upper surfaces of the conductive gate structures and the additional gate structures comprises substantially completely filling the openings with the dielectric material.
	In regard to claim 10, Adachi (Figs. 13-20 and associated text and items) discloses wherein forming semiconductive pillars on exposed side surfaces of the linear oxide structures and the isolation structures within the trenches comprises: conformally depositing a semiconductive material on exposed surfaces of the linear dielectric structures, the conductive gate structures, the linear oxide structures, the isolation structures, and the conductive contact structures; removing portions of the semiconductive material from upper surfaces of at least the conductive gate structures and the linear dielectric structures and from portions of upper surfaces of the conductive contact structures within the trenches to form linear semiconductive structures laterally extending parallel to the dielectric structures; masking portions of the linear semiconductive structures overlying the conductive contact structures; and selectively removing unmasked portions of the linear semiconductive structures to form the semiconductive pillars.
	In regard to claim 11, Adachi (Figs. 13-20 and associated text and items) discloses wherein forming semiconductive pillars on exposed side surfaces of the linear oxide structures and the isolation structures within the trenches comprises forming the semiconductive pillars to comprise at least one semiconductor material having a band gap larger than polysilicon.
	In regard to claim 12, Adachi (Figs. 13-20 and associated text and items) discloses wherein forming semiconductive pillars on exposed side surfaces of the linear oxide structures and the isolation structures within the trenches comprises forming the semiconductive pillars to comprise an oxide semiconductor material.
	In regard to claim 14, Adachi (Figs. 13-20 and associated text and items) discloses wherein forming additional conductive contact structures on upper surfaces of the 
	In regard to claim 15, Adachi (Figs. 13-20 and associated text and items) discloses wherein forming additional conductive contact structures on upper surfaces of the semiconductive pillars comprises forming the additional conductive contact structures through a damascene process.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (Adachi) (WO 2014119537 A1 also published as TW 201442082 A1) in view of Tezuka el al. (Tezuka) (US 10,043,808 B1).
	In regards to claim 13, Adachi discloses all the claimed limitations except wherein forming the semiconductive pillars to comprise one or more of ZnxSnyO, InxZnyO, ZnxO, InxGayZnzO, InxGaySizOa, InxWyO, InxO, SnxO, TixO, ZnxON;, MgxZnyO, InxZnyO, 
	Tezuki (Figs. 17, 15 and associated text) discloses oxide semiconductors pillars (col. 3, lines 24-31).   
	It would have been obvious to modify the invention to include semiconductor pillars comprising oxide semiconductors for the purpose of band gap, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        January 28, 2022